Citation Nr: 1212777	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-19 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee chondromalacia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION


The Veteran served on active duty from November 1979 to April 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for age-acquired degenerative disc disease of the spine.  The claim was subsequently transferred to the RO in Houston, Texas.

The Veteran was afforded a hearing before the undersigned in August 2011 and a copy of the hearing transcript has been incorporated into the Veteran's claims file.

The Board remanded the case for further development in October 2011.  The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.

In March 2012, the Veteran submitted a note indicating that his current back problems were aggravated by a botched spinal block performed by a trainee at VA, citing 38 U.S.C.A. § 1151.   It is unclear if the Veteran intended to raise a claim for compensation under 38 U.S.C.A. 1151.  The issue of entitlement to compensation under 38 U.S.C.A. 1151 for a back disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(CONTINUED ON NEXT PAGE)


REMAND

Since the October 2011 Board remand, the Veteran submitted a portion of a Social Security Administration (SSA) disability determination.  SSA records have not been included in the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992). Additionally, the United States Court of Appeals for Veterans Claims (CAVC) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board remanded the claim in October 2011 for a VA examination to ascertain whether the Veteran's low back disability was caused by or aggravated by his service-connected left knee chondromalacia.  The remand order directed the VA examiner to opine whether it is at least as likely as not that the Veteran's current low back disability is caused by or aggravated by the Veteran's service-connected left knee chondromalacia.  Additionally, if the VA examiner found that the Veteran's low back disability was aggravated by his service-connected left knee disability, the examiner was directed to indicate the degree of disability of the Veteran's low back disability prior to any such aggravation.

The Veteran was afforded a VA examination in December 2011.  The VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to, or a result of his service-connected condition.  However, the VA examiner did not clearly address the issue of secondary service connection on the basis of aggravation.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a remand for a supplemental VA opinion is necessary to address the issue of secondary service connection on the basis of aggravation  

It appears, from the record, that the Veteran continues to receive treatment at the Houston, Texas VA Medical Center.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should secure a release of information from the Veteran for SSA records.  The RO/AMC should then request, from the SSA, all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The RO/AMC should obtain any updated VA treatment records dated from March 2009 to the present from the Houston, Texas VA Medical Center, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  Thereafter, the RO/AMC should refer the case to the VA examiner who conducted the December 2011 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue secondary service connection on the basis of aggravation (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that Veteran's low back disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected service-connected left knee chondromalacia.  

If the VA examiner finds that the Veteran's low back disability is aggravated by his service-connected left knee chondromalacia, the examiner should indicate the degree of disability in the Veteran's low back disability prior to aggravation and the current degree of disability of the low back.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

4.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



